In an action by the plaintiff wife, who was a passenger in a bus (owned by the corporate defendant and operated by the individual defendant), to recover damages for personal injuries caused by the alleged sudden stop of the bus in order to avoid collision with a truck emerging from a side street, and by her husband to recover damages for loss of his wife’s services and for medical expenses, the defendants appeal from a judgment of the Supreme Court, Nassau County, entered July 17,1961 upon the oral decision of the court in favor of the plaintiffs, after a nonjury trial. Judgment reversed on the law and the facts, and new trial granted, with costs to defendants to abide the event. The decision as rendered by the court is an inadequate basis for the judgment. The decision contains no facts, but only the barest conclusions. In a nonjury case, if the defendant is to be cast in damages the decision should state the essential or basic facts on which his liability is founded (Civ. Prac. Act, § 440). While the form is immaterial, a substantial factual basis for the liability must be set forth. In any event, upon the proof in this record we believe the amounts awarded to the respective plaintiffs to be excessive. In the interests of justice a new trial should be had. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.